Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-6

IN RE: MARK H. ALLENBAUGH,
                      Respondent.
Bar Registration No. 471455                              BDN: 300-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                 (FILED - May 7, 2015)

       On consideration of the certified order of the United States Court of Appeals
for the Fourth Circuit that suspended respondent for a period of two years with
reinstatement contingent on him paying the imposed fine and showing his ability to
comply with court rules, this court’s January 21, 2015, order suspending respondent
pending further action of the court and directing him to show cause why the
functional equivalent reciprocal discipline of a two-year suspension with a fitness
requirement should not be imposed, the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file a response to
this court’s order to show cause or a D.C. Bar R. XI, §14 (g) affidavit, it is

       ORDERED that Mark H. Allenbaugh is hereby suspended from the practice of
law in the District of Columbia for a period of two years. Reinstatement is subject
to the conditions imposed by the United States Court of Appeals for the Fourth
Circuit and a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
 It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s period
of suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                     PER CURIAM